Citation Nr: 1758309	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-37 241	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the appeal has since been assumed by the RO in Houston, Texas.  

In June 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing has been prepared and is associated with the claims file.  


FINDING OF FACT

Affording the Veteran the complete benefit of the doubt, it is at least as likely as not that his lumbar spine disorder manifested during active service.


CONCLUSION OF LAW

The criteria for service connection of a lumbar spine disorder have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in October 2008.  Further, to the extent that the decision below grants the decision on appeal, any failure on VA's part in complying with the duty to notify and assist would constitute harmless error.    

Service Connection

The Veteran has a present diagnosis of degenerative disc disease.  He asserts that his diagnosed disability had onset during active service, and therefore should be granted service connection.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be granted.

The Veteran was diagnosed with degenerative disc disease at L3-4 and L4-5 in a June 2008 MRI.  While this diagnosis occurred within one year of separation from service, degenerative disc disease is not a disability for which presumptive service connection is granted.  As such, the Board must consider service connection on a direct basis.

The Board has reviewed the Veteran's service treatment records and found no evidence that he ever sought treatment for a low back condition during active service.  In fact, in his hearing, the Veteran admitted that he did not seek treatment for his low back pain, despite it manifesting in 2007, prior to his separation from active service.  Specifically, he has testified to low back pain and associated neurological symptoms in his legs, to include pain and numbness occurring approximately six months prior to separation.  

The Board observes that the Veteran is competent to report observable symptomatology of an illness or injury, particularly pain.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).  In support of his testimony, the Veteran has submitted sworn statements from at least five other people who knew the Veteran during the summer of 2007 and have testified as to his complaints of low back and leg pain prior to his separation from service.  Further, the VA examination conducted in October 2008 states that his symptoms had been present since February 2007.  Given the evidence of record, the Board finds the Veteran's testimony of pain prior to separation from service to be both competent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

Private treatment records dated in September 2008 document complaints of pain dating back over a year.  They also indicate that a June 2008 MRI showed evidence of "significant" degenerative changes at L3-4 and L4-5.  

The Veteran was afforded a VA examination in October 2008.  At that time, the examiner confirmed the diagnosis of degenerative disc disease based on a June 2008 MRI.  The examiner stated that the Veteran's associated symptoms had been present since February 2007, prior to separation from service.  However, the examiner did not explicitly state that his disability manifested during service, nor was a medical nexus opinion provided.

In further support of his claim, the Veteran has submitted a statement from a physician at the Brooke Army Medical Center, dated in June 2016, and submitted in June 2017, which states that the Veteran's degenerative disc disease was diagnosed in June 2008, at which point he was symptomatic to the point of requiring treatment.  There was no reported trauma, per the patient or upon review of the record.  He stated that he could not make a statement with certainty when the disability specifically started, however, he could attest that without a history of specific trauma or injury, the changes likely occurred over a period of time, which cannot be determined retroactively.  

In light of the above, the Board will afford the Veteran the benefit of the doubt and find that it is at least as likely as not that his degenerative disc disease had onset during active service.  Although not explicitly stated in his service treatment records, the Veteran has provided credible testimony of symptomatology experienced during his final year of active service.  Private and VA physicians have also accepted that his symptoms commenced prior to his separation.  Further, to the extent that the Army physician in June 2016 has stated that the condition cannot be given a specific date of onset absent some type of trauma, the Board interprets this to imply that it is just as likely to have had onset during service, as after. 

In sum, the Board has afforded the Veteran the complete benefit of the doubt and found that it is as likely as not that his degenerative disc disease had onset prior to his separation from service.  At the very least, the evidence is in equipoise as to whether his disability manifested during active service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, service connection should be granted.

The Board wishes to extend its appreciation for the Veteran's lengthy service and wishes the best of luck in future endeavors.  



ORDER

Service connection for a lumbar spine disorder is granted.





____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


